DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to Applicant's Amendment and Remarks, filed 20 Oct 2021, in which claims 67, 71, 74, 77, and 79 are amended to change the scope and breadth of the claim, and claim 70 is canceled.

This application is a domestic application, filed 30 Jan 2020; and claims benefit as a DIV of 15/694279, filed 01 Sep 2017, now abandoned; which claims benefit as a DIV of 14/702,499, filed 01 May 2015, issued as PAT 9783560; which claims benefit as a DIV of 11/695,548, filed 02 Apr 2007, issued as PAT 9040674; which claims benefit of provisional application 60/787,777, filed 31 Mar 2006.

Claims 67-68 and 71-84 are pending in the current application and are examined on the merits herein.

Objections Withdrawn
Applicant’s Amendment, filed 20 Oct 2021, with respect that claim 67 is objected to over minor informalities has been fully considered and is persuasive, as amended claim 67 does not recite the apparent typographical error.  
This objection has been withdrawn. 

Rejections Withdrawn
Applicant’s Amendment, filed 20 Oct 2021, with respect that claims 70-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 72 does not reference undefined structural formulas (IIIb) and (IIIc), .  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 20 Oct 2021, with respect that claims 67-68, 72, 74-76, 78-79 and 84 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020) has been fully considered and is persuasive, as amended claim 67 recites the N-protected NH-rhodamine dye moiety comprises a structure (IX.5) and Mathies et al. does not specifically disclose the composition comprising said structure.  
This rejection has been withdrawn.

Applicant’s Amendment, filed 20 Oct 2021, with respect that claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020) in view of Vinayak (Tetrahedron Letters, 1999, 40, p7611-7613, provided by Applicant in IDS mailed 30 Jan 2020) has been fully considered and is persuasive, as amended claim 67 recites the N-protected NH-rhodamine dye moiety comprises a structure (IX.5) and Mathies et al. does not specifically disclose the composition comprising said structure, and further Applicant's remarks regarding the interpretation of the language of claim 72 "R9 
This rejection has been withdrawn.

The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 20 Oct 2021, in which claims 67, 71, 74, 77, and 79 are amended to change the scope and breadth of the claim, and claim 70 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-68 and 71-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 incorporates the language of previous claim 70, reciting "wherein the N-protected NH-rhodamine moiety". Claim 67 recites an energy transfer dye pair that comprises an NH-rhodamine dye moiety at line 2, but does not specify said NH-rhodamine dye moiety is an N-protected NH-rhodamine moiety. It is unclear if claims are defining a paired dye to the explicitly recited "NH-rhodamine dye moiety" or if the language is further requiring the explicitly recited "NH-rhodamine dye moiety" to be "the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Amended Claims 67-68, 71, 76-79 and 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020) in view of Singh et al. (Chem. Commun., 1998, 4, p455-456, of record). 
Mathies et al. discloses fluorescent labels having at least one donor and at least one acceptor fluorophore bonded to a polymeric backbone in energy transfer relationship, particularly where wherein the polymeric backbone is a nucleic acid and the donor fluorophore is bonded to the 5' terminus of said nucleic acid. (abstract) Mathies et al. discloses the subject labels may be prepared using any convenient means, and commercially available synthesizers may be employed in accordance with conventional ways. (column 8, lines 5-15) Mathies et al. discloses the embodiment of preparation of the energy transfer (ET) primers using solid phase chemistry of a DNA synthesizer, and after preparation the oligonucleotide is cleaved from the solid support and the base protecting groups are removed. (column 13, lines 20-35) Mathies et al. discloses embodiments wherein the acceptor dye is attached to the prior amine of a modified T of 5' dimethoxytrityl-5-N-(trifluoroacetylaminohexy)-3-acrylimido)-2'-deoxyUridine, 3'-(2-cyanoethyl)-(N,N-diisopropyl)-phosphoramidite (Amino-Modifier C6 
    PNG
    media_image1.png
    218
    265
    media_image1.png
    Greyscale
(column 11, lines 1-20) or structure 3 (spanning columns 19-20), interpreted as a donor that this a O-protected fluorescein derivative (FAM) and an acceptor that is an NH-rhodamine dye moiety (TAM), and interpreted as a instant structural formula (VI) A-Z1-Sp-Z2-D where Z1-Sp-Z2 comprise the linkers and oligonucleotide sequence. Further, the TAM dye moiety is interpreted to correspond to instant claim 75 reciting alternatives (ii) or (iv). The disclosed Structure 1 appears to contain a typographical error omitting a double bond because the structure is defined with the name 5' dimethoxytrityl-5-N-(trifluoroacetylaminohexy)-3-acrylimido)-2'-deoxyUridine, 3'-(2-cyanoethyl)-(N,N-diisopropyl)-phosphoramidite (emphasis added), corresponding to the structure of the linker of instant claim 71. Regarding the language of "N-protected NH-rhodamine moiety", absent a clear definition of this structure or the structure of R9 being an acyl protecting group, the embodiments disclosed in Mathies et al., for example wherein the nitrogen of rhodamine is "protected" with a methyl group, are interpreted as encompassed within this structure. 
Mathies et al. does not specifically disclose the N-protected NH-rhodamine dye moiety comprises a structure as recited (instant claim 67), where the "N-protected NH-
Singh et al. teaches introduction of a novel class of nucleic acid analogues, termed LNA (locked nucleic acids) which forms duplexes with complementary DNA and RNA with remarkably increased thermal stabilities and generally improved selectivities. (page 455, abstract). Singh et al. teaches as an attractive feature, the structural change from DNA (or RNA) to LNA is limited from a chemical perspective, and teaches the embodiment of the structure
    PNG
    media_image2.png
    129
    155
    media_image2.png
    Greyscale
. (page 455, left column, paragraph 1 and scheme 1) Singh et al. teaches the LNA were incorporated into oligonucleotides using the phosphoramidite approach. (page 455, right column, paragraph 2)
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Mathies et al. in view of Singh et al. in order to select the NH-rhodamine dye moiety to have the LNA structure taught by Singh et al. One of ordinary skill in the art would have been motivated to combine Mathies et al. in view of Singh et al. with a reasonable expectation of success because Mathies et al. teaches the synthesis of oligonucleotides with conventional DNA synthesizers using the phosphoramidite approach, and Singh et al. teaches the LNA were incorporated into oligonucleotides using the phosphoramidite approach to provide an advantageous structures having remarkably increased thermal stabilities and generally improved selectivities. 

"i. coupling a donor or an acceptor dye phosphoramidite reagent to a support-bound protected oligonucleotide;
ii. optionally coupling one or more linker phosphoramidite reagents to the
oxidized product of step i; and
iii. coupling an acceptor or a donor dye phosphoramidite reagent to the oxidized
product of step ii, ..." (emphasis added)
MPEP 2111.04 at II. provides "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." In the instant case, the step ii. is stated to be an optional step, and the step iii. is conditional on the step ii. which is optionally not performed. Therefore the broadest reasonable interpretation of the instantly claimed method requires only the step i. to be performed. Further, instant claim 67 specifies only the identity of the acceptor dye and step i. encompasses the alternative of coupling a donor dye phosphoramidite reagent to a support-bound protected oligonucleotide.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 20 Oct 2021, have been fully considered and not found to be fully persuasive.
	Applicant's remarks regarding the interpretation of the language of claim 72 "R9 is an acyl protecting group" are persuasive that the reasonable interpretation of the language is a "protecting group" that contains an "acyl" functional group. However, Applicant's remarks regarding the "methyl" group substitution interpreted as an "N-protected" chemical structure is not persuasive because the methyl group is well known 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case Applicant remarks that the rejection of record addresses the structural limitations of the claimed invention as a reconstruction based upon hindsight reasoning, however this reconstruction is not improper because it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. Further, the motivation to combine the teachings of Mathies et al. in view of Singh et al. with a reasonable expectation of success takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made because Mathies et al. teaches the synthesis of oligonucleotides with 
Applicant further remarks that the present claims involve a method where the coupling reactions of both the donor and acceptor dyes and the oligonucleotide occurs on the solid support through phosphoramidite-chemistry. However, as detailed in the rejection of record regarding the interpretation of the instant claims, the step ii. is stated to be an optional step, and the step iii. is conditional on the step ii. which is optionally not performed. Therefore the broadest reasonable interpretation of the instantly claimed method requires only the step i. to be performed, "i. coupling a donor or an acceptor dye phosphoramidite reagent to a support-bound protected oligonucleotide". Therefore Applicant's remarks address limitations that are optional and not required by the current claims. 

Amended Claim 82 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020) in view of Singh et al. (Chem. Commun., 1998, 4, 
Mathies et al. in view of Singh et al. teaches as above. Mathies et al. teaches such labels find use as primers in applications involving nucleic acid chain extension, such as sequencing, PCR and the like. (abstract)
Mathies et al. in view of Singh et al. does not specifically disclose the method in which the oligonucleotide labeled with an energy transfer dye is further labeled with a quencher moiety. (instant claim 82)
Thornton et al. teaches investigation of intramolecular energy and electron transfer chromophore-quencher (C-Q) molecules has been a topic of interest. 34Owing to the favorable synthetic and photophysical properties of Re based C-Q compounds, we felt it should be possible to utilize this system as the basis for the rational design of a unique series of spectroscopic and photochemical probes for double-stranded DNA. Thornton et al. teaches the design of C-Q-based DNA probes to utilize a flexible tether of moderate length to covalently link a Q moiety to the Re complex. (page 4994, left column, paragraph 1) 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Mathies et al. in view of Singh et al. further in view of Thornton et al. to further label the oligonucleotide with a quencher moiety. One of ordinary skill in the art would have been motivated to combine Mathies et al. in view of Singh et al. further in view of Thornton et al. with a reasonable expectation of success because Thornton et al. teaches the investigation of intramolecular energy and electron transfer chromophore-quencher (C-Q) molecules has been a topic of interest and teaches the 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 20 Oct 2021, have been fully considered and not found to be fully persuasive.
Applicant’s Remarks regarding Mathies et al. in view of Singh et al. are addressed as above.

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020) in view of Singh et al. (Chem. Commun., 1998, 4, p455-456, of record) as applied above further in view of Kutyavin et al. (Nucleic Acids Research, 2000, 28(2), p655-661, provided by Applicant in IDS mailed 30 Jan 2020).
Mathies et al. in view of Singh et al. teaches as above. Mathies et al. teaches such labels find use as primers in applications involving nucleic acid chain extension, such as sequencing, PCR and the like. (abstract)
Mathies et al. in view of Singh et al. does not specifically teach the oligonucleotide is further labeled with a minor groove binding moiety (instant claim 79).
Kutyavin et al. teaches DNA probes with conjugated minor groove binder groups are a known improvement in the art to provide greater stability and being more sequence specific (page 655, abstract).

Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 20 Oct 2021, have been fully considered and not found to be fully persuasive.
Applicant’s Remarks regarding Mathies et al. in view of Singh et al. are addressed as above.

Allowable Subject Matter
Amended Claims 72-75 and 80-81 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Mathies et al. (US 6,544,744, issued 8 Apr 2003, .
Mathies et al. in view of Singh et al. teaches as above.
Mathies et al. in view of Singh et al. does not specifically teach the structural formula (IIIa) wherein "R9 is an acyl protecting group". (instant claim 72) Mathies et al. in view of Singh et al. does not specifically teach the method in which A is selected from structural formula A.I and D is selected from structural formula D.l, or A is selected from structural formula A.7 and D is selected from structural formula D.7. (instant claim 80)
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Mathies et al. in view of Singh et al. to arrive at the instant invention as claimed. As detailed above, Mathies et al. in view of Singh et al. does not provide guidance for selecting the particular chemical structure wherein "R9 is an acyl protecting group" recited in instant claim 72 and incorporated in instant claim 80.

Conclusion
No claim is currently in condition for allowance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623